Case 9:18-cv-80026-RLR Document 92 Entered on FLSD Docket 09/08/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
  --------------------------------------------------- X
  KRIS K. BROWN,

                        Plaintiff,

                 v.                                       No. 9:18-CV-80026

  THE GEO GROUP, INC., DONALD

  STINE, and OSCAR WHITE,                                 Rosenberg/Reid

                         Defendants.
  --------------------------------------------------- X

                      JOINT NOTICE OF COMPLIANCE REPORT

  TO THE HONORABLE COURT:

         Come now Plaintiff, Kris Brown, and Defendants, The GEO Group, Inc.,

  Donald Stine, and Oscar White through their undersigned attorneys, and very

  respectfully state and pray:

          1. In compliance with this Court’s August 25, 2020 order, D.E. 82, Counsel

              for the parties have conferred and discussed the possibility of settlement.

              Although Defendants have not yet responded to Plaintiff’s settlement

              demand, counsel are optimistic that a settlement can be reached during the

              upcoming mediation.

          2. Counsel certify that they have exchanged the Rule 26 information

              described in the Court’s order.


                                                  1
Case 9:18-cv-80026-RLR Document 92 Entered on FLSD Docket 09/08/2020 Page 2 of 3




        WHEREFORE, the parties ask the Court to take note of the above.

  Date: September 8, 2020 Respectfully submitted,

                                /s/Jane Becker Whitaker
                                Jane Becker Whitaker, Esq.
                                Becker Vissepó
                                1225 Ponce de Leon, Suite 1102
                                VIG Tower
                                San Juan, PR 00907
                                Tel.787 945-2406
                                Tel. 787 585-3824
                                jbw@beckervissepo.com

                                 /s/Stephen Binhak
                                 Office of Stephen James Binhak, P.L.L.C.
                                 1221 Brickell Ave., Suite 2010
                                 Miami, Florida 33131
                                 (305) 361-5500
                                 (305) 428-9532 fax
                                 binhaks@binhaklaw.com
                                 Attorneys for Kris K. Brown

                                /s/Brett M. Waronicki
                                Brett M. Waronicki
                                Florida Bar No. 817511
                                bwaronicki@wmrfla.com
                                Wiederhold, Kummerlen & Waronicki, P.A.
                                340 Columbia Drive, Suite 111
                                West Palm Beach, Florida 33409
                                P.O. Box 3918
                                West Palm Beach, FL 33402
                                561/615-6775
                                561/615-7225 – Facsimile




                                         2
Case 9:18-cv-80026-RLR Document 92 Entered on FLSD Docket 09/08/2020 Page 3 of 3




                                  Certificate of Service
        I hereby certify that on this 8th day of September 2020, I electronically filed

  the foregoing with the Clerk of this Court by using the CM/ECF system, which will

  notify all counsel of record.

                                    /s/Brett M. Waronicki




                                            3
